DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101.  Applicant’s arguments with respect to rejection of claims 1-3, 6-11, 13-14, 16, and 18-19 have been fully considered, but they are not persuasive.
Applicant asserts that the claims are integrated into a practical application under Step 2A prong 2 for at least the reasons that the claims provide (1) an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field or provide (5) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Remarks p.8).  

Applicant supports this with the assertion with respect to point (1) above that claim 1 recites a specific technical improvement to the problem of approximating hyperbolic tangent functions because the claim recites novel computer improving features for approximating the function as well as computational circuitry and corresponding first and second selector circuits for practically implementing the improvement, wherein the improvement addresses erroneous and/or time-consuming function approximation, and unduly large circuit footprints (Remarks p.9 top). 
Examiner respectfully disagrees.    Any purported improvement is in the manner of solving a math problem, which is in the judicial exception.  Furthermore, what is novel is the math, not use of generically claimed computer additional elements and selectors that flow naturally from the math, and that comprise and insignificant extra solution activity.  Any purported improvement in the functioning of the computer flows as a direct result of the mathematical concepts, not as a result of an improvement in technology.  The ”inventive concept cannot be furnished by the unpatentable law or nature (or natural phenomenon or abstract idea) itself.  See MPEP 2106.05.I. See also MPEP 2106.05(a). “The judicial exception alone cannot provide the improvement”.

Applicant further asserts with respect to point (1) above that claim 1 
articulates an technical (inventive) solution to the technical problem identified in the specification, to approximate the hyperbolic tangent function accurately notwithstanding increases in circuit size and circuit scale, and that the following claimed features provide a technical solution to the problem:
computational circuitry configured to approximate a hyperbolic tangent function, which takes a hyperbolic tangent of an input x and outputs an output y, with a broken line having a slope of 2 to an nth power (where n=-2, -1, 0) in which the slope changes on a boundary at which a value of the input x becomes ±2 to a kth power (where k=-1, 0, 1), 
the computational circuitry includes a first selector circuit configured to output one of an exponent of the input x and a maximum exponent of the input x on a basis of a result of a predetermined bitwise operation on the exponent of the input x, and a second selector circuit configured to output one of a value obtained by subtracting 1 from a maximum exponent of the input x and the output of the first selector on a basis of a value of a most significant bit of the exponent
Examiner respectfully disagrees.  The asserted improvement is not one of technology (technical), but rather a new mathematical way to calculate the hyperbolic tangent.  Any purported improvement is in the math and not in technology itself. The claims merely generically link calculations in a manner wherein use of the selectors flows as a natural consequence of the mathematical equations that the claim represents.  See figure 3, which shows straight line approximations of a hyperbolic tangent function with slope changes on a boundary, and different slopes being applied (selected) at each segment.  The choice of arithmetic computation circuitry to approximate the hyperbolic tangent according to these slopes and selection circuitry to select based on the boundaries of the slopes flows as a direct consequence of the mathematical equations and concepts, using straight line approximations to a curved function.  As such this is not an improvement in technology, but rather arguably better math.

Applicant further asserts with respect to point (1) above that the claimed invention is an improvement to the computer itself citing sections of the specification, and asserting that the claimed invention implements how to implement the calculation in a computer to improve the computer itself (Remarks p. 10-12).
Examiner respectfully disagrees, in accordance with Examiner response above, any arguable improvement flows as a direct consequence of the mathematical equations and concepts, using straight line approximations to a curved function.  As to a new calculation to implement the calculation on a computer, Applicant merely has claimed new math to implement math on a computer.  As to improving the computer itself, better math may make the computer run better, but better math is not statutory subject matter, and better math is not a technological solution.  See MPEP 2106.05.a.II., “it is important to keep in mind than an improvement in the abstract idea itself … is not an improvement in technology”.  See also MPEP 2106.04.II.A.2.Eligibility “concept cannot be furnished by the unpatentable law or nature (or natural phenomenon or abstract idea) itself.  

Applicant further asserts with respect to point (5) above that features of claim 1 integrate the judicial exception into a practical application because the claim applies features in a meaningful way beyond generally linking the judicial exception to a particular technological environment (Remarks, p. 12)
Examiner respectfully disagrees. The claims merely generally links the computational circuitry as in claim 1 to the mathematical relationships.  Furthermore, the claim merely generically links calculations in a manner wherein use of the selectors flows as a natural consequence of the mathematical equations that the claim represents.  See figure 3, which shows straight line approximations of a hyperbolic tangent function with slope changes on a boundary, and different slopes being applied (selected) at each segment.  The choice of arithmetic computation circuitry to approximate the hyperbolic tangent according to these slopes and selection circuitry to select based on the boundaries of the slopes flows as a direct consequence of the mathematical equations and concepts. The result is that the claim merely recites some math in the form of an approximation to the tanh function and “apply it” in a computer to select the appropriate equation.  At most, use of first and second selector circuitry is an insignificant extra solution activity that flows directly from the math. Any reduction in circuit scale and reduced error bias similarly flows directly from the math.

Applicant further asserts with respect to point (1) that claim 1 is similar to the Enfish and McRO decisions (Remarks p. 13).
Examiner respectfully disagrees.  The claimed invention is unlike Enfish in which the court determined structure (referential database) was directed to patentable subject matter.  The claimed invention is different in that the novelty is in the judicial exception and not the additional elements.  Similarly, the claimed invention is unlike McRO because McRO claimed a computer implementation not undertaken by humans, whereas the claimed invention is a novel mathematical implementation of math using generic components.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1 and 16, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, claims 1 and 16 recite Mathematical Concepts.  Claim 1 and 16 recite mathematical relationships and calculations to approximate the hyperbolic tangent (tanh) function.  These mathematical relationships and calculations comprised approximating the tanh function using a series of straight line segments having different slopes as depicted pictorially in figures 2 and 3 and equations in [0036-0052], and wherein the input and output functions x and y are represented in floating point format, which is similar to scientific notation, and wherein output of an exponent of the input and a maximum exponent of the input on a basis of a predetermined bitwise operation on the exponent of the input x, which is merely to choose one of the equations of [0036-0052] in Boolean math.
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: an input interface configured to receive an input x, computational circuitry that includes a first selector circuit and a second selector circuit, and an output interface configured to output the output y.  Similarly, claim 16 recites a memory configured to store a program, a processor configured to execute the program, receiving, through an input interface, an input x, a first selector circuit and a second selector circuit, and outputting, through an output interface, an output y. 
The claims fall short of limiting of the computational circuitry to be a particular machine.  As such, the claims merely generally link the computational circuitry as in claim 1, and the memory and processor as in claim 16 to the mathematical relationships.  Furthermore, the claims merely generically links calculations in a manner wherein use of the computation circuitry and selector flows as a natural consequence of the mathematical equations that the claim represents. See figure 3, which shows straight line approximations of a hyperbolic tangent function with slope changes on a boundary, and different slopes being applied (selected) at each segment.  The choice of arithmetic computation circuitry to approximate the hyperbolic tangent according to these slopes and selection circuitry to select based on the boundaries of the slopes flows as a direct consequence of the mathematical equations and concepts.  The result is that the claim merely recites some math in the form of an approximation to the tanh function and “apply it” in a computer to select the appropriate equation.  At most, use of first and second selector circuitry comprise insignificant extra solution activity. Similarly input and output interfaces configured respectively to receive an input and output an output comprise insignificant extra solution activity as data input and output operations merely comprising data gathering.  See MPEP 2106.05(g).  For these reasons, claims 1 and 16 are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, as discussed in the Step 2A prong 2 analysis, the claims merely generally links the additional element to the math.  The new concept is in the mathematical concepts, i.e., the tanh approximation equations.  Use of first and second selector circuitry to select the appropriate logical operation flows directly from the math and comprises well understood, routine, and conventional activity.  See e.g., C.W. Kann, Implementing a One Address CPU in Logism, Gettysburg College Open Educational Resources, 2016, which describes use of multiplexers to select an output (1.1.5), and further includes logic gates which perform bitwise operations (1.1.1).  See also MPEP 2106.05(f).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similarly input and output interfaces configured respectively to receive an input and output an output comprise well understood, routine, and conventional activity. See MPEP 2106.05(d)(II) “electronic recordkeeping” ‘retrieving information” are well understood, routine and conventional.  See also D.A. Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Elsevier, 2007, fig 1.5 depicting the classic organization of a computer including input receiving inputs and output outputting.   For these reasons claim 1, and 16 when considered as a whole do not amount to significantly more than the abstract idea. 

Claims 2-3, 8-9, 18, and 19 are rejected for at least the reasons cited with respect to claim 1.
Claims 2-3, 8-9, 18, and 19 merely further mathematically limit elements of claim 1, and claim 16 respectively that recite mathematical concepts.  Claims 2 and 18 merely further mathematically limits how the tanh function is output using bitwise operations and bit reordering, i.e., specific portions of the number, with respect to the input and a constant.  Claim 3 and 19 merely further mathematically limits how segments of the tanh approximation are calculated.  Claims 8 and 9 merely further mathematically limit bases for selection.  Claims 2-3, 8-9, and 18-10 contain no additional elements that would require further analysis under step 2A prong 2, and step 2B beyond that provided with respect to claim 1, and claim 16 respectively.

Claims 6-7 are rejected for at least the reasons cited with respect to claim 1.    Claim 6 recites a further additional element, a third selector.  Claim 7 recites additional further elements including the third and fourth selector. The reasoning applied with respect to claim 1 applies equally to claims 6-7 with respect to the Alice analysis.  Like use of the first selector circuit, further use of the second selector circuit, or third selector circuity, or third and fourth selector circuit flows as a natural consequence of the math to implement the equations of [0036-0052].  Using first, second, third, and fourth selector circuits to choose the slope segment of the tanh function is insignificant extra solution activity and well understood routine and conventional as cited in claim 1.

Claim 10 recites a method that would be practiced by the apparatus of claim 1.  All steps recited in claim 10 are configured to be executed by the apparatus of claim 1.  The Claim 1 analysis applies equally to claim 10.

Claims 11, and 13-14 recite a non-transitory computer readable medium storing a program that may be executed by the apparatus of claims 1-3 respectively.  All steps recited in claims 11, and 13-14 are configured to be executed by the apparatus of claims 1-3 respectively.  The claim 1-3 analysis applies equally to claims 11, and 13-14 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182